Citation Nr: 0423662	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  94-03 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable rating for residuals of left 
ankle gangliectomies prior to November 6, 1992.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of left ankle gangliectomies prior to November 6, 
1992.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from September 1967 to March 
1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1989 rating decision by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied increased ratings for left 
ankle, right knee, and heart disabilities.  The veteran 
appealed all three issues.  

In a January 1996 decision, the Board remanded the case to 
the RO for further development.  

In a May 1996 rating decision, an increased rating of 10 
percent was granted for left ankle status post 
ganglionectomy, from November 6, 1992.  

In a March 1997 rating decision, an increased rating of 30 
percent as assigned for degenerative joint disease of the 
right knee status post meniscectomy effective April 1989.  

In a December 1997 decision, the Board noted that the rating 
had satisfied the appeal for the issue of an increased rating 
for right knee disability.  The other 2 remaining issues were 
remanded to the RO for further development.  In July 2000, 
the Board again remanded this case to the RO for additional 
development.  In a December 2002 decision, the Board denied 
an increased rating for residuals of aortic valve 
replacement.  

In July 2003, the Board remanded the issue of an increased 
rating for residuals of left ankle gangliectomies to the RO.  

The veteran was formerly represented by a private attorney, 
but such representative has been revoked.  


FINDINGS OF FACT

1.  Prior to November 6, 1992, the veteran's residuals of 
left ankle gangliectomies disability was manifest by a tender 
and painful ganglion mass.  

2.  The veteran's residuals of left ankle gangliectomies 
disability was manifest by either painful and tender scarring 
or a tender and painful ganglion mass.  

3.  For the entire appeal period, the veteran has mild 
incomplete paralysis of the external popliteal nerve which 
has been productive of decreased sensation and pain.


CONCLUSIONS OF LAW

1.  Prior to November 6, 1992, the criteria for a 10 percent 
rating for residuals of left ankle gangliectomies, as 
manifest by tender and painful ganglion, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (effective prior to August 30, 2002).

2.  From November 6, 1992, the criteria for a rating in 
excess of 10 percent rating for residuals of left ankle 
gangliectomies, as manifest by tender and painful 
scarring/ganglion, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 5284-7804 
(effective prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (effective as of August 30, 2002).

3.  For the entire appeal period, the criteria for a 10 
percent rating for mild incomplete paralysis of the external 
popliteal nerve have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8521 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the VCAA via a December 2003 VCAA 
letter.  In this case, the claimant was informed of the duty 
to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish his 
claim and he was afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim and notice of how his claim was 
still deficient.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(1994) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, No 01-944 (U.S. Vet App. 
Jun. 24, 2004).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  In this case, the veteran has been provided due 
process.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  He has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim and notice of how his claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the claimant.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied with respect 
to said issue on appeal.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 


Background

In a September 1984 rating decision, service connection was 
granted for left ankle ganglionectomy.  A non-compensable 
rating was assigned under Diagnostic Code 5284.  

In March 1988, swelling of the left lower extremity was noted 
to include the ankle and ball of the foot.  The diagnosis was 
chronic left lower extremity edema.  

In April 1988, the veteran was seen for pain in the ball of 
his foot which had been present for 8 weeks.  It was noted 
that he had had multiple ganglion surgeries in the left foot.  

In June 1988, it was again noted that the veteran had a 
history of multiple ganglionectomies of the left dorsal 
tarsus.  The veteran claimed that he was having discomfort 
over the area of the lateral tarsal.  There was a higher 
intensity pain in the intermetatarsal of space 2 of the left 
foot.  The examiner noted that there was no pain, but 
"discomfort" on palpation of a mass of approximately 3 
centimeters in diameter over the area of the cuboid of the 
left foot dorsolaterally.  Palpation revealed a multi-
lobulated mass.  Pain was elicited on direct palpation of 
intermetatarsal spaces while digits plantarflexed.  The 
diagnoses were possible impingement of nerves due to ganglion 
dorsal tarsus; possible neuromas of interspace 1 and 2; and 
possible ganglion metacarpal phalangeal joint (MPJ) 2 and 3, 
left.  

One week later, also in June 1988, the veteran was treated 
for possible capsulitis of the left MPJ.  There were no other 
complaints.  An injection was given a week before, but the 
pain returned.  There was no pain on direct palpation of the 
affected area of the left foot.  There was no evidence of 
edema, infection, or ulceration.  Vascularity was stable.  
Spacers were used under the veteran's feet and it was 
determined that no lift accommodations would benefit the 
veteran.  Excess pronation was also noted.  The diagnosis was 
possible capsulitis of the left second MPJ and possible 
neuroma interspace 1 and 2.  The veteran was injected with 
pain medication and was provided a metatarsal pad for his 
left shoe.  The veteran was seen for follow-up the next 
month.  The diagnosis remained capsulitis.  

In August 1988, it was noted that the veteran's orthoses fit 
as prescribed.  Vascularity was stable and there was no 
evidence of edema, ulceration, or inflammation.  Slight pain 
was elicited in the 1st and 2nd interspace of the left foot.  
The diagnosis was capsulitis of the left 2nd metacarpal head.  

In November 1991, it was noted that the veteran had left 
ankle pain and some lower extremity edema.  January 1992 
records noted that the veteran had been in physical therapy 
for his left ankle in order to decrease pain, obtain pain-
free function, and improve left ankle function.  From October 
1991 to May 1992, the veteran complained of left ankle pain.  
He was diagnosed as having degenerative joint disease of the 
left ankle.  It was noted that he had pain with range of 
motion of the left ankle.  There was no edema or erythema.  

In August 1992, the veteran testified at a personal hearing 
at the RO.  The veteran related that with regard to the left 
ankle/foot, he had been provided orthotics, but they did not 
give the intended relief.  The veteran reported that he had 
left ankle pain and swelling and had used support stockings.  
The veteran related that he had to consciously try to walk 
normally.  If not, he experienced a foot drop.  He related 
that he had very minimal movement of the left ankle.  He 
indicated that he wore an air cast.  Also, he reported that 
the ganglion was back and that there was scar tissue.  

In November 1992, the veteran was afforded a VA examination.  
The examiner noted the veteran's history of multiple ganglion 
cyst surgeries as well as multiple left ankle sprains.  At 
that time, the veteran reported having dragging of his left 
foot as well as decreased sensation about the dorsal lateral 
aspect of the left foot.  He indicated that orthotic devices 
with metatarsal relief pad had been tried, but did not give 
him much improvement.  The examiner noted that the veteran 
had also used an air cast and that he did not walk with a 
limp.  He was able to walk on his heels and toes and was able 
to fully squat.  There was a diffuse tenderness about the 
left ankle on the dorsolateral aspect of the foot.  There was 
a 6-centimeter transverse scar with some decreased sensation 
distal to the scar extending out into the 4th and 5th toes.  
There was minimal tenderness about the scar itself on the 
dorsum of the left foot, but there was diffuse tenderness 
about the ankle more medially and laterally.  The right ankle 
extended zero to 15 degrees while the left ankle extended 
zero to 10 degrees.  Flexion was zero to 45 degrees on the 
right and zero to 40 degrees on the left.  Muscle bulk and 
tone about the lower extremities was good.  Motor strength 
was 5/5 throughout.  The impression was status postoperative 
excision of ganglion cyst times 4 as well as history of ankle 
sprains with degenerative changes.  

In August 1995, it was again noted that the veteran had 
degenerative joint disease of the left ankle.  In January 
1996, it was noted that the veteran had constant severe left 
ankle pain.  The diagnoses were degenerative left ankle 
arthritis and recurrent ganglion cyst.  

In March 1996, the veteran underwent a computerized 
tomography of the left ankle which revealed early 
osteoarthritic changes at the tibiofibular joint distally as 
well as early degenerative changes along the medial malleolus 
at the level of the tibiotalor articulation.  There appeared 
to be some bony hyperostosis present along the medial 
malleolus at the level of the talus medially.  

In April 1996, the veteran was afforded a VA examination.  At 
that time, it was noted that the veteran had chronic pain in 
the lateral aspect of the left foot as well as decreased 
sensation in the lateral aspect of the foot.  It was noted 
that he was being considered for further surgery.  He was 
unable to stand for more than a couple of hours due to the 
decreased sensation.  Likewise, he was unable to walk for 
more than a couple of hours.  It was noted that he had 
chronic discomfort.  Physical examination revealed that the 
veteran had two .15-centimeter scars adjacent to an obvious 
ganglion cyst on the lateral aspect of the dorsum of the left 
foot.  The ganglion was about 1 centimeter in diameter and 
was mildly tender.  There was decreased sensation in the 
lateral aspect of the foot.  The veteran had difficulty 
weight bearing on the ball of his foot because of discomfort 
in the region of the cyst.  He had 10 degrees of dorsiflexion 
and 30 degrees of plantar flexion as compared to 15 degrees 
of dorsiflexion and 30 degrees of plantar flexion on the 
right, respectively.  The impression was ganglion cyst, 
lateral aspect of the left foot, recurrent since 1973 with 
multiple aspirations and surgical excisions; the cyst had 
recurred and the veteran was having chronic pain as well as a 
loss of sensation in the foot secondary to the cyst and 
multiple procedures.  The veteran was also diagnosed with 
degenerative arthritis of the left ankle.  

In a May 1996 rating decision, an increased rating of 10 
percent was granted for left ankle status post 
ganglionectomy, from November 6, 1992.  The rating was 
assigned under Diagnostic Code 5284-7804.  The 10 percent 
rating was assigned for tender and painful scarring.  

In June 1996, it was again noted that the veteran had 
degenerative joint disease of the left ankle as well as a 
ganglion.  Vascularity was stable.  There was no infection or 
ulceration.  The ganglion was noted to be large.  Through 
July 1997, it was noted that the veteran still had the 
ganglion, but was electing to do nothing at this time.  In 
April 1998, the veteran complained of left foot pain and 
numbness.  

July 1998 x-rays of the left ankle revealed early 
degenerative changes and osteoarthritis.  There was no 
evidence of reflex sympathetic dystrophy or osteomyelitis.  

In March 2003, the veteran was afforded a VA examination.  At 
that time, the veteran reported having numbness on the 
outside of the foot as well as the 4th and 5th toes.  He also 
reported having neuropathic type of shooting pain.  He also 
reported some weakness and instability of the left ankle.  
The veteran reported that he had tried orthotics and 
supports.  He currently used a cane if he was going to walk 
for more than 30 minutes.  He related that he had increased 
soreness of the ankle, particularly upon activity such as 
mowing the lawn.  However, he related that he had never 
missed work due to his ankle.  Physical examination revealed 
slight swelling with 1 to 2+ edema.  There was no pain to 
palpation over the surgical scars which were about 5 
centimeters and well-healed.  They were located in the 
lateral mid-dorsum of the foot.  There was no evidence of 
recurrence of a neuroma.  There was decreased sensation to 
pinprick over the dorsum and lateral portion of the foot and 
ankle to the lateral malleolus as well as in the lateral 
plantar surface of the foot.  He had decreased vibratory 
sensation bilaterally.  His reflexes were 2/4 at the knees 
and absent at the ankles bilaterally.  He was able to rise up 
on his toes and ankles.  

The examiner opined that there was evidence for partial 
decrease in sensation on the foot and subjective complaints 
of chronic pain.  There did not appear to be a significant 
amount of weakness.  The examiner attributed the decrease in 
sensation to the ganglionectomies.  The examiner stated that 
there was a minimal degree of impairment related to the nerve 
injury and this was due to pain, primarily.  However, the 
examiner also opined that a portion of the pain was related 
to arthritic complications.  In addition, the veteran had 
reactive edema due to osteoarthritis.  

In August 2003, it was noted that the veteran had numbness of 
the left foot related to his ganglionectomy surgeries.  An 
electromyography revealed bilateral sural sensory neuropathy.  
December 2003 records show that the veteran had neuropathy of 
unclear etiology with little sensation on the bottom of his 
foot.  The diagnosis was peripheral neuropathy.  

In February 2004, the veteran was afforded a VA examination.  
The veteran walked with a limp and this was noted in 
conjunction with his knee examination.  Physical examination 
of the left ankle revealed scarring of the dorsum of the left 
foot.  He had diminished sensation to vibratory soft touch, 
light touch, and sharp dull discrimination throughout the 
left foot to the level of the left ankle.  The impression was 
diminished sensation of the left ankle with osteoarthritic 
changes resulting in mild functional impairment as likely as 
not due to the ganglionectomy procedure.  However, the 
arthritic changes were not likely related thereto.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The veteran's left ankle ganglionectomies disability was 
originally rated on the basis of foot injury under Diagnostic 
Code 5284.  The assigned rating was non-compensable, prior to 
November 6, 1992.  

Under Diagnostic Code 5284 (relating to other foot injuries), 
a 10 percent rating contemplates moderate impairment, a 20 
percent contemplates moderately severe impairment, and a 30 
percent rating contemplates severe impairment.  With actual 
loss of the use of the foot, a 40 percent rating is 
applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 

In a May 1996 rating decision, an increased rating of 10 
percent was granted for left ankle status post 
ganglionectomy, from November 6, 1992.  The rating was 
assigned under Diagnostic Code 5284-7804.  The 10 percent 
rating was assigned for tender and painful scarring.  

Prior to August 30, 2002, scars were evaluated as follows: A 
10 percent evaluation is warranted for superficial scars that 
are tender and painful on objective demonstration. 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).  Other diagnostic codes 
governing scarring provided the following: A 10 percent 
evaluation is warranted for superficial scars that are poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).  Scars may also be evaluated for 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002).  

As of, August 30, 2002, the diagnostic codes governing 
scarring were amended.  Under newly revised Diagnostic Code 
7804, scars, superficial, painful on examination are rated 10 
percent disabling.  Note (1) provides that a superficial scar 
is one not associated with underlying soft tissue damage.  
Note (2) provides that a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  
The new criteria for Diagnostic Code 7803 provides that a 10 
percent rating is warranted for scars, superficial, unstable.  
It is noted that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2003).  Under newly revised Diagnostic Code 7805, 
scars, other, are to be rated based on limitation of function 
of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2003).  

Since there was a change in regulation during the pendency of 
this appeal, the Board must consider each version of the 
regulation that is more favorable to the claim.  However, the 
effective date of a liberalizing regulation may be no later 
than the effective date of the regulation.  In this case, 
neither version is more favorable to the veteran.

The Board notes that during the course of the appeal, in 
addition to the left ankle ganglionectomies, it was 
determined that the veteran has arthritis of the left ankle 
and neurological dysfunction of the left ankle.  The 
arthritis of the left ankle is not service-connected nor has 
it been attributed by competent evidence to be related to the 
left ankle ganglionectomies.  The competent evidence shows 
that there is no etiological relationship.  As such, the 
symptoms associated with the arthritis may not be considered 
in rating the left ankle ganglionectomies.  Conversely, the 
neurologic dysfunction has been attributed by the competent 
evidence to be related to the left ankle ganglionectomies.  
Thus, symptoms related thereto must be considered in rating 
the left ankle ganglionectomies.  

The Board notes that the veteran has demonstrated pain which 
has been noted to be due both to the left ankle 
ganglionectomies and to the arthritis.  The other symptoms 
that have been attributed to the left ankle ganglionectomies 
include swelling, decreased sensation, and scarring.  
Limitation of motion has not been attributed to the left 
ankle ganglionectomies.  Also, the competent evidence 
establishes that there is no significant weakness, unstable, 
or malaligned joints.  Thus considerations related to ratings 
based on limitation of motion and considerations related to 
painful motion are not for application here.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59.

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  Under 38 C.F.R. 
§ 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123.  Peripheral neuralgia, characterized usually by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

The veteran indicated that he has numbness of the left foot 
which sometimes causes his foot to drag if he does not 
consciously move it.  

The criteria for evaluating the severity of paralysis of the 
external popliteal nerve (common peroneal) are set forth at 
Diagnostic Code 8521.  Under that diagnostic code, a 40 
percent evaluation is contemplated where there is complete 
paralysis with foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.  Severe incomplete paralysis 
warrants assignment of a 30 percent evaluation, moderate 
incomplete paralysis warrants assignment of a 20 percent 
evaluation, and a 10 percent evaluation is contemplated for 
mild incomplete paralysis of the external popliteal nerve.  
Neuritis and neuralgia are evaluated under the criteria found 
at Diagnostic Codes 8621 and 8721, which is consistent with 
the criteria for evaluating paralysis set forth above.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

A review of the evidence shows that prior to November 6, 
1992, the veteran's residuals of left ankle gangliectomies 
disability was productive of pain and possible nerve 
impingement.  The veteran had a ganglion present.  

In viewing the applicable diagnostic codes, a 10 percent 
rating under Diagnostic Code 5284 contemplates moderate 
impairment.  The Board does not find that moderate impairment 
was shown.  The symptoms attributed to the ganglionectomy 
were pain which was only elicited on direct palpation and 
discomfort.  The nerve injury will be separately rated, as 
noted below.  

However, the Board finds that a 10 percent rating under 
Diagnostic Code 7804, under the old criteria, was warranted.  
The veteran had residual scarring.  The scarring in and of 
itself was not shown to be disabling, but he also had an 
active ganglion which caused pain on palpation.  By analogy, 
a 10 percent rating should be assigned for the tenderness and 
pain caused by the ganglion.  This is the maximum rating 
under Diagnostic Code 7804.  A higher rating may only be 
assigned for limited motion of the affected part.  No 
limitation of motion of the ankle was attributed to the 
ganglion here.  

Thus, a 10 percent rating is warranted for residuals of left 
ankle gangliectomies disability as manifest by a tender and 
painful ganglion mass prior to November 6, 1992.  

Although the subsequent competent evidence showed that the 
scarring was well-healed and not tender, the subsequent 
competent evidence also showed that a ganglion again recurred 
and was mildly tender.  The veteran reported pain related 
thereto.  However, since limitation of motion was not 
attributed to the ganglionectomies, a higher rating based on 
scarring is not warranted under either the old or new 
versions of the rating schedule for scarring of the skin.  

Likewise, a higher rating is not warranted under Diagnostic 
Code 5284 because separate moderately severe impairment was 
not demonstrated.  The veteran's residuals of left ankle 
gangliectomies was manifest by painful scarring/ganglion, as 
noted.  As set forth below, the veteran's nerve impairment is 
separately rated.  There is no competent evidence of separate 
moderately severe functional impairment which is not 
contemplated under the rating codes under which the veteran 
is already being rated.  To separately rate his symptoms 
based on foot injury would be pyramiding.  See 38 C.F.R. § 
4.14.

As noted, the competent evidence also established that the 
left ankle ganglionectomies resulted in neurologic 
dysfunction.  The veteran had developed decreased sensation 
in his foot.  He was variously diagnosed as having 
neuropathy, sural neuropathy, and peripheral neuropathy in 
his left foot.  The neurologic dysfunction was determined to 
be mild in degree by a VA examiner.  Although the veteran 
reported that his left foot occasionally dragged, this was 
not shown objectively.  The competent medical evidence is 
more reliable than the veteran's statements.  

In this case, the veteran's neurologic involvement is wholly 
sensory.  A such, the assigned rating should be for the mild, 
or, at most, the moderate degree.  38 C.F.R. § 4.124a.  

The veteran clearly has not had complete paralysis of a 
nerve.  He has diminished sensation with pain.  His 
neuropathy has been determined by the competent evidence to 
be mild.  As such, a 10 percent rating is warranted is 
warranted for mild incomplete paralysis.

The Board notes that the VA examiner did not opine as to when 
this neurologic dysfunction began.  Possible nerve 
impingement was noted as early as June 1988.  Although 
sensory complaints and objective evidence of diminished 
sensation were not consistently shown until 1996, the Board 
notes that the veteran's claim has been on appeal since 1989.  
It has been remanded twice and the veteran has been examined 
multiple times.  As such, the Board will not remand this case 
again for a determination as to when the actual nerve 
impairment began.  The Board therefore finds that the veteran 
has had mild incomplete paralysis for the entire appeal 
period.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's residuals of left ankle 
gangliectomies disability now causes or has in the past 
caused marked interference with employment, or that such has 
in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  The veteran indicated that 
there has been no interference with work and there is no 
record of frequent periods of hospitalization.  Id.


ORDER

Prior to November 6, 1992, a rating of 10 percent for 
residuals of left ankle gangliectomies, as manifest by tender 
and painful ganglion, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  

The criteria for a rating in excess of 10 percent rating for 
residuals of left ankle gangliectomies as manifest by tender 
and painful scarring/ganglion is denied.  

A 10 percent rating for mild incomplete paralysis of the 
external popliteal nerve, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



